Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 27, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment after he was involved in a confrontation in which he swore at a site supervisor and kicked boxes. Claimant’s actions violated company rules prohibiting employees from engaging in such conduct. Following his discharge, claimant applied for unemployment insurance benefits, claiming that he had lost his employment due to lack of work. Substantial evidence supports the Unemployment Insurance Appeal Board’s decision which ruled, inter alia, that claimant’s conduct was insubordinate and constituted disqualifying misconduct and that he had made willful false statements to obtain benefits. An employee’s failure to comply with established company rules has been held to constitute disqualifying misconduct (see, Matter of Keast [Essex County ARC—Sweeney], 224 AD2d 851). Although claimant’s version of the facts conflicted with that of the employer’s representative, this presented a credibility issue for the Board to resolve (see, Matter of Derian [Sweeney], 239 AD2d 722]. We accordingly affirm.
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.